Per Curiam.
The principal point argued by counsel for appellant is that, under the principle established by the case of People v. Lynch, 51 Cal. 15, the act of the legislature entitled “an act to authorize the city of Oakland to construct a bridge across the estuary of San Antonio, between Eighth Street and East Ninth Street,” approved April 1, 1876, is unconstitutional and void. To this we are unable to assent. Nor can we say that the evidence is insufficient to sustain the findings of the court below.
Judgment and order affirmed.
Hearing in Bank denied.